Title: To Thomas Jefferson from United States Senate, 30 November 1807
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.November 30. 1807.
                        
                        Resolved, that the President of the United States be requested to cause to be laid before the Senate, such
                            information as may be in his possession, in relation to the conduct of John Smith, a Senator from the state of Ohio, as an
                            alledged associate of Aaron Burr.
                        and 
                        Ordered, That the Secretary lay this resolution before the President of the United States. 
                  Attest,
                        
                        
                            Sam A. Otis Secretary.
                        
                    